Citation Nr: 9906078	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-21 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, currently rated as noncompensable.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for cataract, 
bilateral.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active service from April 1968 to November 
1969.

This matter is before the Board on appeal from a December 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Montgomery, Alabama, 
which awarded service connection for PTSD and bilateral 
hearing loss, and assigned disability evaluations of 10 
percent and 0 percent (noncompensable), respectively; and 
denied service connection for an eye disorder diagnosed as 
myopia and presbyopia, cataracts, tinnitus and a chronic skin 
rash.

The Board notes that the appellant only perfected his appeal 
as to claims for an increased rating for PTSD and hearing 
loss, and for service connection for the eye disorder and 
cataracts; thus, those are the only issues properly before 
the Board on appeal.  

The Board has also determined that the case must be remanded 
for further development of the issue of entitlement to an 
increased evaluation for PTSD.  Therefore, the Board will 
address the issue of an increased rating for hearing loss and 
the two issues of entitlement to service connection in the 
body of this decision.  Further comment on the PTSD issue is 
reserved for the REMAND appended to the end of this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased rating for hearing loss.

2.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a pure tone threshold average of 49 
decibels in the right ear and 50 decibels in the left ear.  
He has a speech recognition ability of 96 percent in the 
right ear, and 96 percent in the left ear.  Based on this, 
the veteran has level I hearing in the right ear and Level I 
in the left ear.

3.  Myopia, refractive error of the eye, is not a disability 
or injury within the meaning of 38 C.F.R. § 3.303.

4.  Competent medical evidence has not been presented showing 
that the veteran's currently diagnosed presbyopia or 
cataracts are related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110 
(1998).

2.  Well grounded claims for service connection for 
presbyopia or cataracts have not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §  
3.303 (1998).

3.  The appellant lacks entitlement under the law to service 
connection for myopia, refractive error of the eye.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §  3.303(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for bilateral hearing loss

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible. His assertion that his hearing 
loss is more severe than currently evaluated is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
Schedule for Rating Disabilities (Schedule) based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual. 38 C.F.R. § 4.10 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Schedule establishes eleven 
levels of impaired efficiency numerically designated from 
level I to level XI.  Level I represents essentially normal 
auditory acuity with hearing loss increasing with each level 
to the profound deafness represented by level XI.  38 C.F.R. 
§ 4.85 and Part 4, Codes 6100 to 6110 (1998).

Impairment of auditory acuity is meant as organic hearing 
loss for speech.  38 C.F.R. § 4.87 (1998).  Furthermore, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The records shows that the veteran had 
considerable exposure to hazardous noise serving as an 
infantryman in service.  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evidence of the veteran's current hearing loss disability 
consists of the results of two VA audiological examinations 
conducted in May 1996, and June 1997.  

In the May 1996 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ:	500 	1000 	2000 	3000 	4000 
RIGHT:	 10	 10	 25	 75	 80 
LEFT:		 10	 15	 30	 70	 80

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 48 decibels for the right ear, and 
49 decibels for the left ear.  Speech recognition was 96 
percent for the right ear, and 96 percent for the left ear.  

In the June 1997 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:  

HERTZ:	500	1000	2000	3000	4000 
RIGHT:	 10 	 10 	 30 	 75 	 80
LEFT:		   5 	 15 	   5 	 75 	 85

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 49 decibels for the right ear, and 
50 decibels for the left ear.  This report also shows that 
speech recognition was 96 percent for the right ear, and 96 
percent for the left ear.

Under the criteria set forth in the Schedule, the veteran's 
hearing loss as measured in both of the recorded VA 
audiological examinations is assigned Level I for the right 
ear and Level I for the left ear.  This degree of bilateral 
hearing loss, under the Schedule, warrants the assignment of 
a "0 percent" or "noncompensable" evaluation under 
Diagnostic Code 6100.

In view of the foregoing, and the decision in Lendenmann that 
assignment of a disability rating for hearing loss is based 
on a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board must find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.87, Diagnostic Code 
6100 (1998).  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Therefore, the claim for an increased (compensable) 
evaluation must be denied.


II.  Service connection for eye disorder, currently diagnosed 
as myopia and presbyopia; and bilateral cataract:

The appellant contends that his current eye problems are the 
result of his service, specifically his service in Vietnam.  
The appellant had active service from April 1968 to November 
1969.  Service pre-induction examination in January 1968 
reflected a history of eye trouble.  The appellant also 
indicated at that time that he wore glasses.  Clinical 
evaluation was normal for all systems reviewed.  Uncorrected 
vision was 20/70 on the right and 20/20 on the left.  The 
recorded diagnosis was refractive error on the right.  

Service medical records show that the appellant was seen for 
ophthalmologic consultation in April 1968.  Vision, without 
correction, was 20/60 on the right and 20/20 on the left.  
Prescription glasses were issued to him.  In May 1968, the 
appellant was seen with complaint that the issued glasses 
were too weak; a prescription for new glasses was expedited.  
In September 1968, the appellant's corrected vision was 20/40 
on the right, and 20/20 on the left.  Report of service 
separation examination dated November 1969 reflected 
essentially normal for all systems reviewed, with 20/20 
vision bilaterally.  Again the appellant indicated that he 
wore glasses.

In April 1996, the appellant filed a claim for service 
connection for various alleged disabilities, including an eye 
condition and cataract surgery, with onset in 1968.

In May 1996, private treatment records dated June 1989 to 
April 1993 from Jeffrey Hindman, M.D., were received.  These 
records show that cataract extraction with lens implant was 
performed on the left eye in June 1989.  In August 1990, he 
was seen for cataract in right eye.  The appellant gave a 
history of poor vision as well as "lazy eye" on the right.  
In September 1990, cataract extraction with lens implant was 
performed on the right eye.  In November 1990 the appellant 
was treated for secondary cataract dismembrane right eye.  
Clinical records in 1991 through April 1993 show decreasing 
visual acuity requiring new lens prescriptions and treatment 
for double vision and a "shadow" in the right eye.

Report of VA visual examination dated May 1996 reflects a 
diagnosis of myopia, presbyopia, and pseudophakias 
(cataracts) bilateral, status post laser capsulotomy right.  
The appellant gave a history of beginning to wear glasses in 
1972 and that his present glasses were approximately a year 
and a half old but he had lost them.  He also reported that 
he was first diagnosed with cataracts in 1986, had cataract 
extraction with lens implant in 1989 in both eyes and later, 
laser capsulotomy in the right eye.  

In a written statement dated July 1997, the appellant noted 
that he had eye surgery for cataracts at an early age and 
there was no family history of this disorder.  Also he 
believed that his cataracts were caused by trauma due to his 
combat service in Vietnam.  

In November 1997, private treatment records dated June 1990, 
August 1996, and October 1997, from S. Connell, M.D., were 
received.  These records were positive for refractive errors 
in both eyes, bilateral cataract with history of lens 
replacement, and presbyopia.  

ANALYSIS

The appellant seeks service connection for an eye disorder 
and bilateral cataract.  He reported during his VA visual 
examination that he had worn glasses since shortly after 
service, in 1972.  

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury of 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
However, refractive error of the eye is not a disease or 
injury within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

There are three elements of a "well grounded" claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet. App. 19 (1993).

In this case the claims for service connection for bilateral 
cataract and presbyopia are not well grounded.  While there 
are current diagnoses of these two disorders, competent 
medical evidence linking these claimed disabilities with 
service has not been presented.  See Caluza, supra.

With respect to the veteran's currently diagnosed myopia, the 
Board finds that this claim is without legal merit.  The 
United States Court of Veteran's Appeals has held that the 
concept of "well grounded" is limited to the character of 
the evidence submitted by the claimant and, in those cases 
where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of 
legal merit or that the claimant lacks entitlement under the 
law.  Sabonis v. Brown, 5 Vet. App. 426 (1994).  Accordingly, 
as refractive error of the eye, myopia, is not a disease or 
injury within the meaning of section 3.303, the claim is 
denied as lacking legal merit.  

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by VARO in its 
March 1997 statement of the case and December 1997 
supplemental statement of the case.  Likewise, the Board's 
discussion above informs the appellant of the requirements 
for the completion of his application for the claims for 
service connection.


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.

Service connection for bilateral cataract is denied.

Service connection for presbyopia is denied.

Service connection for myopia is denied.


REMAND

The appellant and his representative are contending that the 
appellant's PTSD is more severe than reflected by the current 
10 percent evaluation.  The VA has a duty to assist a veteran 
in developing facts pertinent to a well grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159.  

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment.  
The VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1998)).  
In this case, the RO originally reviewed the issue of the 
appropriate rating for the service-connected PTSD under the 
revised regulatory criteria prior to appellate consideration 
of this matter, and the appellant has received notice of the 
new criteria, as evidenced by the March 1997 statement of the 
case.

However, in reviewing the evidence of record, the Board finds 
that the June 1996 VA examination is inadequate for rating 
purposes; thus, necessitating further development.  The June 
1996 report of VA "mental disorders" examination, did not 
provide an opinion as to deficiencies in areas such as work, 
school, family relations, judgment, thinking, and mood due to 
specific symptoms.  Furthermore, the examiner failed to 
provide the veteran's current GAF score and a multi-axis 
psychiatric diagnosis.  Rather, the examiner noted an 
impression of PTSD and recommended further "evaluation by 
psychiatry".  The Board found no indication in the claims 
folder that further VA psychiatric evaluation was 
accomplished.  

Thus, in light of the above facts, this case is REMANDED to 
the RO for the following actions:

1. The RO should contact the veteran and 
request him to provide a list with the 
names and addresses of all physicians 
and/or medical facilities (private, VA, 
military or other) where he has been 
treated for his service-connected PTSD 
since June 1996.  Subsequently, and after 
securing the appropriate signed 
authorizations for release of 
information, the RO should contact all 
the sources listed by the veteran and 
request that they provide copies of all 
treatment records or reports pertaining 
to the veteran.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained should be made 
a part of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  The RO should also obtain all 
records of inpatient or outpatient 
treatment provided to the veteran at VA 
medical facilities, since June 1996.  All 
of these records are to be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for a psychiatric examination to include 
appropriate testing sufficient to 
establish a complete differential, multi- 
axial diagnosis.  The test(s) chosen 
should be those that would assist the 
reviewing physician in attributing 
symptomatology to diagnosis and assessing 
the relative severity of each diagnosis.  
In particular, the examiner is asked to 
provide an opinion as to deficiencies in 
areas such as work, school, family 
relations, judgment, thinking, and mood 
due to specific symptoms, such as 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long- 
term memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood, and difficulty in 
establishing and maintaining effective 
work and social relationships.  The 
examiner is also requested to provide an 
opinion as to the severity of the 
symptoms.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The physician should perform a 
longitudinal review of the record, 
including the current test results, and 
render an opinion as to the relative 
severity of the PTSD.  The claims folder 
and a copy of this remand must be 
provided to the examiner.  The examiner 
must assign a Global Assessment of 
Functioning Score consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS and explain what each 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.

3.  In providing notification to the 
veteran of the scheduling of the 
examination, the RO should also provide 
the veteran with notice of 38 C.F.R. § 
3.655, which requires the dismissal of a 
claim for an increased rating where the 
veteran fails to report for a scheduled 
examination deemed to be necessary by VA.  
A copy of all correspondence associated 
with the scheduling and notification of 
the examination should be associated with 
the VA claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  The RO should readjudicate the 
veteran's claim.  The appellant and his 
representative should be provided with 
the reasons and basis for the VARO's 
decision in a supplemental statement of 
the case, with appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

